DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 9/26/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0050983) in view of Lee et al. (US 2017/0110722).
Regarding claims 1 and 2, Kim et al. discloses in Figs 1-3, an anode active material (ref 10) for a lithium secondary battery (ref 1, [0070]), the anode active material (ref 10) comprising: a carbon/silicon composite ([0040]) comprising:  a carbon based particle (ref 11, outer surface is carbon) including pores (refs 17), a silicon-based coating layer (ref 13, [0040]) positioned on the pores (refs 17) and/or a pore-free surface (Fig 1) of the carbon material layer (ref 11); and a second carbon coating layer (ref 15, [0040], [0108]) positioned on the silicon-based coating layer (ref 13, [0040]).
Kim et al. does not explicitly disclose the silicon based coating layer comprising silicon and that silicon is further coated by the second carbon coating layer.
Lee et al. discloses in Figs 1-6, a lithium battery ([0003]) including a negative active material comprising a composite material particles having a carbon-silicon-carbon coating thereon ([0042]-[0045], [0053]).  This configuration enhances control of volume change of the silicon while enhancing battery capacity and electrical performance ([0015], [0053]).
Lee et al. and Kim et al. are analogous since both deal in the same field of endeavor, namely, negative active materials for batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the multi-carbon coated silicon layer disclosed by Lee et al. into the active material of Kim et al. enhance volume change control of the active material and enhance overall battery capacity and electrical performance. 

Regarding claim 3, modified Kim et al. discloses all of the claim limitations as set forth above and also discloses the first carbon coating layer (ref 11) includes the pores (refs 17) in the inside and a surface thereof (Fig 1, [0041]).

Regarding claims 4-5, modified Kim et al. discloses all of the claim limitations as set forth above but does not explicitly disclose an average pore size of the pores of the first carbon coating layer is 30 nm or more to 900 nm or less nor the particle size of the carbon particles compared to the pores/pore size.  As the active material volume expansion buffering ability and conductivity (see Kim et al., [0041]-[0046]) are variables that can be modified, among others, by adjusting said amount of carbon and pores in the first layer, with said active material volume expansion buffering ability and conductivity both varying as the amount of carbon and pores in the first layer is varied, the precise amount of carbon and pores in the first layer would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the claimed amount of carbon and pores in the first layer cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the amount of carbon and pores in the first layer in the active material of Kim et al. to obtain the desired balance between the active material volume expansion buffering ability and conductivity (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 6, modified Kim et al. discloses all of the claim limitations as set forth above.  Further, the envisaged combination of Kim et al. and Im et al. results in a core carbon particle material that is (relatively) nonporous while the central carbon material of Kim et al. (i.e. the first carbon coating layer, refs 11+15) being porous (via refs 17).  Therefore the carbon and silicon-based material (refs 11, 13) has a relatively high surface area compared to the core carbon material.  The envisaged combination of Kim et al. and Wu et al. does not explicitly disclose the relative amount of pores to the carbon + silicon-based material.  As the active material volume expansion buffering ability and conductivity (see Kim et al., [0041]-[0046]) are variables that can be modified, among others, by adjusting said amount of carbon and pores in the first layer, with said active material volume expansion buffering ability and conductivity both varying as the amount of carbon and pores in the first layer is varied, the precise amount of carbon and pores in the first layer would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the claimed amount of carbon and pores in the first layer cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the amount of carbon and pores in the first layer in the active material of Kim et al. to obtain the desired balance between the active material volume expansion buffering ability and conductivity (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 7, modified Kim et al. discloses all of the claim limitations as set forth above and also discloses a thickness of the silicon coating layer (ref 13, [0040]) is 100 nm ([0027], [0060]).

Regarding claim 8, modified Kim et al. discloses all of the claim limitations as set forth above.  Further regarding limitations recited in claim 8 which are directed to method of making said active material (e.g. “formed by a chemical vapor deposition (CVD) method”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the active material as recited in claim 7 is the same as the active material disclosed by modified Kim et al., as set forth above, the claim is unpatentable even though the active material of modified Kim et al. was made by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)

Regarding claim 9, modified Kim et al. discloses all of the claim limitations as set forth above and also discloses the anode active material contains , 5 wt% or more to 40 wt% ([0108], [0016]) or less of the silicon coating layer (refs 13, [0040]), and 5 wt% or more to 30 wt% ([0108], [0025]) or less of the second carbon coating layer (ref 15) based on a total weight of the anode active material (ref 10).  However, the envisaged combination of Kim and Im et al. does not explicitly disclose the anode active material contains 30 wt% or more to 80 wt% or less of the carbon based particle, 5 wt% or more to 30 wt% or less of the first carbon coating layer.  As the active material volume expansion buffering ability and conductivity (see Kim et al., [0044]-[0046]) are variables that can be modified, among others, by adjusting said amount of carbon in the core/first layer, with said active material volume expansion buffering ability and conductivity both varying as the amount of carbon in the core/first layer is varied, the precise amount of carbon in the core/first layer would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the claimed amount of carbon in the core/first layer cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the amount of carbon in the core/first layer in the active material of Kim et al. to obtain the desired balance between the active material volume expansion buffering ability and conductivity (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 18, modified Kim et al. discloses in Figs 1-3, a lithium secondary battery (ref 1, [0070]) comprising the anode active material as set forth above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,923,715. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘715 patent anticipate the instant claims.  In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725